 In the Matter' of MERRILL-STEvENS DRY' DOCK COMPANY'and:INTERNA-TIONAL ASSOCIATION OP. MACHINISTS, AFFILIATED WITH' AMERICANFEDERATION OF LABOR, ET AL.Cases Nos. R-2803 to R-2806, inclusiveAMENDMENT TO DECISIONANDDIRECTION OF ELECTIONSOctober 16, 1941On September 20, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in the,above-entitled proceeding.'The Board hereby amends said Directionbut not later than thirty (30) days from the date of this Direction,"and substituting therefor the phrase "at such future time as the Boardmay hereafter direct."MR. GERARD D. REILLY took no part in the consideration of the aboveAmendment to Decision and Direction of Elections.135 N. L. R. B.,No. 133.36 N. L. R.B., No. 30.176